Beck, J.
1. judgment: Fn favor*oíu I. The first error assigned by defendants calls in question the correctness of the admission in evidence, against defendants’ objection, of the decree of the District Court. The ground of the objection' is the want of jurisdiction of the court to render the judgment. All we have before us relating to this point of the case is the decree itself. . It fails to show want of jurisdiction. We are not advised by the record of the character of the action, of the pleadings and issues therein, or of the names of the parties. Wo cannot be expected, upon so meagre showing, to pass upon the question of jurisdiction which involves the validity of a judgment of a court of general jurisdiction. Presumptions are to be exercised in favor of its validity.
2. practice jireme *court: feet abstract, II. The other errors assigned involve the correctness of the findings of facts and conclusions of law upon the evidence submitted in this case to the Circuit Court; but the evidence we have not before us. At the June term, 1875, of this court, plaintiff moved to strike from the records all parts of the bill of exceptions purporting to set out the evidence, on_the ground that the testimony was not incorporated therein when signed, but referred to, with directions for its insertion; that the stenographer’s notes and transcript of the evidence were never filed or certified to by the judge, and that the bill of exceptions, as it appears in the record, was made to exhibit the evidence by the unauthorized act of the clerk in copying an unauthenticated paper purport*540ing to be tbe stenographer’s transcript of his notes, into the record sent to this court. This motion is directed against the abstract as well as record, and was sustained.
At the December term, 1875, a motion of defendants to perfect the record was sustained. Nothing has been done by defendants which was contemplated by this motion, and the record stands before us with the evidence stricken therefrom. As we are to view it after the order to strike was sustained, there is nothing to be found upon which we can consider the alleged errors assigned by defendants. The rulings of the court upon the several points touched by the assignment of errors are either not shown by the record as it now stands, or are not shown to be erroneous.
It is proper to remark here that the decree of the District Court, admitted in evidence, does not appear to have been connected with the stenographer’s notes and transcript, but was introduced in evidence as a record, and is so referred to in the bill of exceptions. For this reason we have considered it under the first point of the opinion.
No other questions arise in this case. The judgment of the Circuit Court is
Affirmed.